Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant asserted that his disbarment, based solely upon his reliance in good faith on his constitutional privilege against self incrimination in a non-adversary proceeding without any substantive charges of misconduct being made or proven against him at a full hearing where the right of confrontation and cross-examination of witnesses and full and ample defense would be available, was violative of due process of law under the Fourteenth Amendment, and that his disbarment, based on his assertion in good faith of his constitutional privilege against self incrimination which the Appellate Division held constituted a refusal to co-operate with the court and a breach of the Canons of Ethics, violated his guarantees of due process of law under the Fourteenth Amendment. The Court of Appeals held that the rights of appellant under the Fourteenth Amendment had not been violated. [See 7 N Y 2d 488.]